DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6,19-22, 24, 25, & 36 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Srienc et al. US Pat No. 2008/0268469.

With regards to claim 1, Srienc teaches an oscillatory fluidic system for focusing of particles in a fluid sample into one or more streamlines within a fluid flowing in a channel, the system comprising:
a fluid oscillator (fig 1, 120 & 121) for alternating “oscillating” a direction of flow of the fluid in a channel (0136) (0120, lines 15-20); and
a controller (fig 1, 140) arranged and configured to transmit control signals “control electronic and mechanical aspects” to the fluid oscillator to generate a repeating oscillating flow profile of the fluid sample in the channel (0115, lines 5-10), wherein the flow profile includes at least one step in a first direction of flow and at least one step in a second direction of flow opposite to the first direction of flow “more particulates move back and forth”, for a set period of time (0049, lines 10-20), thereby focusing the particles (fig 1, 150) into one or more streamlines “streamline” within the fluid flowing within the channel (abstract, lines 1-2).

With respect to claim 2 according to claim 1, Srienc teaches the system further comprising a millimeter or micrometer channel (fig 1, 105) (claim 35) (0147, lines 1-5).




With respect to claim 5 according to claim 1, Srienc teaches the system wherein the fluid oscillator comprises a source (fig 1, 120) “pump” of pressure or flow arranged and controlled (0120, lines 1-3) to provide an oscillating pressure on, or flow of, the fluid to provide the oscillating flow within the channel (0120, lines 15-20).

With respect to claim 6 according to claim 1, Srienc teaches the system wherein the fluid oscillator comprises a source (fig1, 120) of constant flow arranged and controlled to provide a constant flow “constant supply” (0143, line 10-13) on the fluid within the channel, and the fluid oscillator further comprises two valves (fig 121) (fig 2a, left) arranged along the channel and controlled “actuated” (0143, line 5-10) to provide the oscillating flow “cause the one or more particulates to move back and forth” (0049, lines 10-20) within the channel between the two or more valves by directing the constant flow from the source alternatingly at a first location along the channel and then at a second location along the channel (fig 2a left).

With respect to claim 19 according to claim 1, Srienc teaches the system having a channel Reynolds number (Re) “Reynolds number of 10” less than about 2300 (0214, lines 15-19).

With respect to claim 20, Sreinc teaches a method for focusing of particles in a fluid sample into one or more streamlines within a fluid flowing within a channel, the method comprising
 introducing into a channel a fluid comprising particles to be focused (fig 1); and
controlling (fig 1, 140) a flow rate (fig 19) of the fluid in the channel to generate a repeating oscillating “more particulates move back and forth” flow profile of the fluid in the channel (0049, lines 10-20), wherein the flow profile includes at least one step in a first direction of flow and at least one step in a second direction of flow opposite to the first direction of flow “more particulates move back and forth”, for a set period of time (0049, lines 10-20);
thereby focusing the particles into one or more streamlines “streamline” within the fluid flowing within the channel (abstract, lines 1-2).

With respect to claim 21 according to claim 20, Srienc teaches the method wherein the channel comprises a millimeter or micrometer channel (fig 1, 105) (claim 35) (0147, lines 1-5).



With respect to claim 24 according to claim 20, Srienc teaches the method wherein controlling a flow rate (fig 12) of the fluid comprises providing a source of pressure or flow (0120, lines 1-2) and controlling the source of pressure or flow to provide the oscillating flow within the channel (0049, lines 10-20).

With respect to claim 25 according to claim 20, Srienc teaches the method wherein controlling the flow rate of the fluid comprises providing a source of constant flow controlled to provide a constant flow of “constant supply” (0143, line 10-13), the fluid within the channel, controlling two valves (fig 121) (fig 2a, left) arranged along the channel, and providing “actuated” (0143, line 5-10) an oscillating flow “cause the one or more particulates to move back and forth” (0049, lines 10-20) within the channel between the two valves by directing the constant flow from the source alternatingly at a first location along the channel and then at a second location along the channel (fig 2a left).

With respect to claim 36 according to claim 20, Srienc teaches the method wherein the flow rate is controlled to achieve at least one of the following parameters: a channel Reynolds number (Re) “Reynolds number of 10” less than about 2300 (0214, lines 15-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of paper of Gaetano D Avino, “Single line particle focusing induced by viscoelasticity of the suspending liquid: theory, experiments and simulations to design a micropipe flow-focuser”,  Feb 17, 2012 hereafter D Avino.

With respect to claim 4 according to claim 2, Srienc does not teach a fluid in the channel is selected to have an appropriate viscoelasticity.

D’Avino, in the same field of endeavor as Srienc of particle sorting via a fluid, teaches a viscoelastic fluid may provide single line particle focusing which enables a laser beam to efficiently interrogate them one at a time (col 2, ¶ 3) (title).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a viscoelastic fluid with Srienc’s channel to provide a stream line of particles for individual analysis of single particles.

With respect to claim 23 according to claim 21, Srienc does not teach providing viscoelastic focusing when a fluid in the channel is selected to have an appropriate viscoelasticity.

D’Avino, in the same field of endeavor as Srienc of particle sorting via a fluid, teaches a viscoelastic fluid may provide single line particle focusing which enables a laser beam to efficiently interrogate them one at a time (col 2, ¶ 3) (title).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a viscoelastic fluid with Srienc’s channel to provide a stream line of particles for individual analysis of single particles.

Claims 8, 11, 26, & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469.

With respect to claim 8 according to claim 1, Srienc teaches the system wherein the channel dimensions are configured and the flow rate of the fluid in the channel is controlled such that a Reynolds number within the channel is about 0.01 to 2300 (0214, lines 15-19).

Srienc does not specifically teach a Reynolds number in a second direction.

Srienc teaches a Reynolds number of 10 represents a laminar flow of a streamline of particles (fig 16) (0214, lines 15-19). Srienc further teaches significant turbulence can be observed for Reynolds numbers larger than 2300.  Since Srienc’s embodiment provides fluid flow in a first and second directions for particle analysis, Examiner submits one of ordinary skill in the art would recognize a Reynolds numbers of 10 should be chosen to provide laminar flow in both directions since the valves oscillate the flow direction to move particles back and forth across a measurement zone (fig 1, 160).  At the time prior to the effective filing date 

With respect to claim 11 according to claim 1, Srienc teaches the system wherein particles flowing within the fluid move a distance of 1.0 micron to 100 cm “2 mm” in the first direction of flow (0211).

Srienc does not teach 1.0 micron to 100 cm in the second direction of flow.

Sreinc teaches oscillating a fluid in order for particles to move back and forth through a measurement zone (fig 2, 160) via a fluid oscillator (0163, line 1). Srienc further teaches a maximum distance of movement between two particles is set based upon a minimum distance between two particles which is set at 2mm (0211).  Examiner notes one of ordinary skill would recognize that both forward and backward motion may have a 2 mm distance to allow proper spacing to observe one particle at a time.  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to move a particle in a second direction at a distance of 2 mm to avoid overlapping particles which can disturb single particle detection.

With respect to claim 26 according to claim 20, Srienc teaches the method wherein the channel dimensions are selected, and the flow rate of the fluid in the channel is controlled, such that a Reynolds number within the channel is from about 0.01 to 2300 (0214, lines 15-19).

Srienc does not specifically teach a Reynolds number in a second direction.

Srienc teaches a Reynolds number of 10 represents a laminar flow of a streamline of particles (fig 16) (0214, lines 15-19). Srienc further teaches significant turbulence can be observed for Reynolds numbers larger than 2300.  Since Srienc’s embodiment provides fluid flow in a first and second directions for particle analysis, Examiner submits one of ordinary skill in the art would recognize a Reynolds numbers of 10 should be chosen to provide laminar flow in both directions since the valves oscillate the flow direction to move particles back and forth across a measurement zone (fig 1, 160).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a Reynolds number 10 to for each direction to avoid a scattering of particles which disallow single particles detection.


Srienc does not teach 1.0 micron to 100 cm in the second direction of flow.

Sreinc teaches oscillating a fluid in order for particles to move back and forth through a measurement zone (fig 2, 160) via a fluid oscillator (0163, line 1). Srienc further teaches a maximum distance of movement between two particles is set based upon a minimum distance between two particles which is set at 2mm (0211).  Examiner notes one of ordinary skill would recognize that both forward and backward motion may have a 2 mm distance to allow proper spacing to observe one particle at a time.  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to move a particle in a second direction at a distance of 2 mm to avoid overlapping particles which can disturb single particle detection.
Claims 17 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in view of Toner et al. US Pub No. 2009/0014360.

With respect to claim 17 according to claim 2, Srienc does not teach the hydraulic diameter (Dh) of the channel is selected to achieve a ratio of particle diameter a to Dh to be greater than 0.001 and less than 1.0.

Toner, in the same field of endeavor as Srienc of focusing particles in a streamline, teaches a fluid suspension can focus particles into four localized streams, two localized streams, and/or a single localized stream via a channel (0012, lines 1-10). The channel can have a hydraulic diameter and a ratio of a size of the particles focused to the hydraulic diameter that is greater than or equal to about 0.07. The ratio of particle size to hydraulic diameter can be less than or equal to about 0.5.  At the time prior to the effective filing date it would have been obvious to one of ordinary skill to select a ratio to be greater than 0.001 and less than 1.0 to provide a streamline flow of particles.

With respect to claim 35 according to claim 20, Srienc does not teach the method wherein the hydraulic diameter (Dh) of the channel is selected to achieve a ratio of particle diameter a to Dh to be greater than 0.001 and less than 1.0.

.

Claims 10 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srienc et al. US Pat No. 2008/0268469 in further view of Peach US Pub No. 2008/0283402.

With respect to claim 10 according to claim 1, Srienc does not teach the frequency of oscillations is from about 0.01 Hertz to about 100 Hertz.

Peach, in the same field of endeavor of translating particles in a stream (fig 2b, Peach), teaches translating particles via a fluid wherein the fluid oscillates a distance of 200 µm at 100 Hz (0110).  At the time prior to the effective filing date it would have been obvious to one ordinary skill in the art to select an oscillation of 100 Hz to enable a forward motion of a stream of particles towards Srienc’s measurement zone.

With respect to claim 28 according to claim 20, Srienc does not teach the frequency of oscillations is from about 0.01 Hertz to about 100 Hertz.

Peach, in the same field of endeavor of translating particles in a stream (fig 2b, Peach), teaches translating particles via a fluid wherein the fluid oscillates a distance of 200 µm at 100 Hz (0110).  At the time prior to the effective filing date it would have been obvious to one ordinary skill in the art to select an oscillation of 100 Hz to enable a forward motion of a stream of particles towards Srienc’s measurement zone.

Allowable Subject Matter
Claims 7 & 18 would be allowable if rewritten to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  



As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first section having a first hydraulic diameter, a second section in series with the first section and having a second hydraulic diameter smaller than the first hydraulic diameter, and a third section in series with the second section and having a third hydraulic diameter larger than the second hydraulic diameter”, in combination with the rest of the limitations of claim 18.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877